     USDC IN/ND case 2:20-cv-00129-TLS-JPK document 5 filed 10/03/19 page 1 of 3

'I
                                                                                          Filed; 10/3/20191:05 PM
                                                                                                             Clerk
                                              LaPorte Superior Court 2                    LaPorte County, Indiana




     STATE OF INDIANA                     )                   LA PORTE SUPERIOR COURT #2
                                          )SS:
     COUNTY OF LA PORTE                   )

     CHARLOTTE M. SCHOFF,                            )
                                                     )
                           Plaintiff,                )
                                                     )
                   V.                                )        CAUSE NO. 46D02-1910-CT-002377
                                                     )
     WAL-MART, INC.,                                 )
                                                     )
                           Defendant.                )

                                  COMPLAINT FOR DAMAGES

            Plaintiff, Charlotte M. Schoff, by counsel, David P. Jones, of Newby, Lewis,

     Kaminski & Jones, LLP, for her Complaint against Defendant, Wal-Mart, Inc., Walmart

     Store #2276 and alleges and states as follows:

            1.     On October 7, 2017, Plaintiff, Charlotte M. Schoff, was on the premises of

     Defendant, Wal-Mart, Inc., Wal-Mart Store #2276, located at 333 Boyd Blvd., La Porte,

     La Porte County, Indiana.

            2.     On that date, Plaintiff, Charlotte M. Schoff, was riding a motorized

     wheelchair which was the property of Wal-Mart, Inc., when the back of the wheelchair

     broke off and resulted in her falling to the floor.

            3.     This incident was a responsible result of Defendant, Wal-Mart, Inc., and its

     agents’ and/or employees’ carelessness and negligence by failing to inspect and maintain

     the property in a safe condition for their customers, failing to warn customers of a latent

     dangerous condition, and failing to remove a latent dangerous condition from the

     premises.
                                                  Page 1 of 3


                                                                                                Exhibit C
USDC IN/ND case 2:20-cv-00129-TLS-JPK document 5 filed 10/03/19 page 2 of 3




       4.      As a result of the Defendant’s negligence Plaintiff, Charlotte M. Schoff,

sustained physical injuries which will be permanent and continues to suffer physical and

mental pain.

       5.      The Plaintiff, Charlotte M. Schoff, incurred hospital and medical expenses

and may incur such expenses in the future, as well as the loss of a whole and useful life.

       6.      As a direct and proximate result of the incident above-described. Plaintiff,

Charlotte M. Schoff, suffered personal injuries, incurred medical expense, endured

physical pain and mental suffering, and has suffered other damages.

       7.      Plaintiff is entitled to judgment against Defendant in an amount adequate to

fully compensate Plaintiff for all damages and injuries she has suffered on account of the

above described incident.

       WHEREFORE, Plaintiff prays for judgment against Defendant in an amount

adequate to fully compensate Plaintiff for all losses and damages she has suffered

together with costs of this action, and all other just and proper relief in the premises.

                                    Respectfully submitted.

                                    NEWBY, LEWIS, KAMINSKI & JONES, LLP.

                                    /s/David P. Jones
                                    David P. Jones, Esq. #17393-64
                                    916 Lincolnway, P.O. Box 1816
                                    La Porte, IN 46350
                                    Telephone: (219) 362-1577
                                    Facsimile: (219)362-2106
                                    Email: dpionesfalnlki.com
                                    Attorney for the Plaintiff, Charlotte Schoff




                                         Page 2 of 3
           USDC IN/ND case 2:20-cv-00129-TLS-JPK document 5 filed 10/03/19 page 3 of 3

. .   "V




                                              JURY DEMAND

                Plaintiff, by counsel, now demands trial by jury as to all issues.

                                             Respectfully submitted.

                                             NEWBY, LEWIS, KAMINSKI & JONES, LLP.

                                            /s/David P. Jones
                                            David P. Jones, Esq. #17393-64
                                            916 Lincolnway, P.O. Box 1816
                                            La Porte, FN 46350
                                            Telephone; (219)362-1577
                                            Facsimile: (219)362-2106
                                            Email: dpiones@nlki .com
                                            Attorneyfor the Plaintiff, Charlotte Schoff




                                                 Page 3 of 3
